UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of report (Date of earliest event reported) October 8, 2007 RIDGEWOOD ELECTRIC POWER TRUST IV (Exact Name of Registrant as Specified in Charter) Delaware 0-25430 22-3437351 (State or Other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification Number) 1314 King Street, Wilmington, DE 19801 19801 (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code (302) 888-7444 Not Applicable (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act(17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 4.02.Non-Reliance on Previously Issued Financial Statements or a Related Audit Report or Completed Interim Review. On October 8, 2007, management of Ridgewood Electric Power Trust IV (the “Trust”)and the Managing Shareholder of the Trust, Ridgewood Renewable Power LLC (the “Managing Shareholder”), concluded that the Trust’s consolidated financial statements included in the Trust’s Quarterly Reports on Form 10-Q for each of the periods beginning with the three-month period ended March 31, 2003 and continuing through the three and nine-month periods ended September 30, 2004 and the Trust’s Annual Report on Form 10-K for the year ended December 31, 2003 filed with the United States Securities and Exchange Commission (the “SEC”) (the “Previously Issued Financial Statements”), should no longer be relied upon and the Previously Issued Financial Statements should be restated to conform to generally accepted accounting principles (“GAAP”). The Trust has identified certain errors contained in the Previously Issued Financial Statements, the effects of which management of the Trust currently believes to be material. Management of the Fund is continuing its review of the Previously Issued Financial Statements and as a result of such review, may identify additional errors contained therein. Although the Trust has not yet finalized the restatements, management of the Trust believes, based upon the financial analysis undertaken to date and after discussion with its current independent registered public accounting firm, that the effects of therestatements on each of the Previously Issued Financial Statements will be material and will reflect, at a minimum, the following changes: 1.The Trust will change the method used in the Previously Issued Financial Statements to record the accrual of professional service fees.In the Previously Issued Financial Statements, the Trust accrued professional accounting service fees in the period to be audited or reviewed rather than during the period in which the services were performed.The Trust has concluded that such prior treatment is not in accordance with GAAP.The Trust will make the adjustments necessary to accrue its professional service fees in the period in which the services were performed. For the year ended December 31, 2003, the estimated negative effect on the consolidated operating results of the Trust (net of minority interest)is approximately $33,000 and for the three-month periods ending March 31, June 30 and September 30 of 2003, the estimated positive/(negative) impact to the consolidated operating results of the Trust (net of minority interest)are approximately ($62,000), $6,000 and $7,000, respectively, with a corresponding decrease or increase to accrued expenses. For the three-month periods ending March 31, June 30 and September 30 of 2004, the estimated positive/(negative) effect on the consolidated operating results of the Trust are approximately ($42,000), ($7,000) and $12,000, respectively. 2.The Trust did not properly record accrued royalty expenses. The Trust will make the adjustments necessary to properly accrue its royalty expenses in the period in which the related revenues were recorded.For the year ended December 31, 2003, the estimated negative effect on the consolidated operating results of the Trust (net of minority interest) is approximately $82,000, with a corresponding increase to accrued royalty expenses.For the three-month periods ending March 31, June 30 and September 30 of 2004, the estimated positive/(negative) impact to the consolidated operating results of the Trust (net of minority interest) are $0, $306,000 and ($12,000), respectively, with a corresponding decrease or increase to accrued royalty expenses. The three-month periods ending March 31, June 30 and September 30, 2003 are not impacted as the 2003 adjustment relates to the fourth quarter of 2003. 3.The Trust will change the amortization period of a power purchase agreement to record amortization of the power purchase agreement so that it is properly amortized over its useful life.The Trust intends to make the adjustments to its Previously Issued Financial Statements necessary to bring the treatment into accordance with GAAP through an adjustment to the opening balance sheet amounts at January 1, 2003 and increased amortization expense in subsequent periods.This adjustment is expected to have the effect of reducing the opening equity balance of the Trust at January 1, 2003 by approximately $221,000 (net of minority interest). For the year ended December 31, 2003, the estimated negative effect on the consolidated operating results of the Trust (net of minority interest) is approximately $30,000 and for the three-month periods ending March 31, June 30 and September 30 of 2003 and 2004, the estimated negative impact to the consolidated operating results of the Trust (net of minority interest) is approximately $8,000 per quarter. 4.The Trust will change amounts reported in the Previously Issued Financial Statements relating to the recognition of earnings and losses from its 25% investment in Indeck Maine Energy, L.L.C (“Indeck Maine”, also referred to in previous filings by the Trust with the SEC as “Maine Biomass Projects”), which it accounts for using the equity method.Indeck Maine restated its financial statements for the years ended December 31, 2003 and 2004 and its opening retained earnings as of January 1, 2003 to correct for accruals associated with certain raw material purchases and operating expenses.Additionally, Indeck Maine did not accrue interest expense on certain loans from its members ratably during interim periods of 2003 as required under GAAP. When taken together with other small adjustments, for the year ended December 31, 2003 and the three-month periods ending March 31, June 30 and September 30 of 2003, the estimated negative impact to the consolidated net results of the Trust as a result of the above adjustments, are approximately ($94,000), ($6,000), ($73,000) and ($73,000), respectively; with a corresponding increase or decrease to the recorded equity investment balance.For the three-month periods ending March 31, June 30 and September 30 of 2004, the estimated positive/(negative) impact to the consolidated net results of the Trust as a result of the above adjustments are ($5,000), $1,000 and ($35,000), respectively. These adjustments are also expected to reduce the opening equity balance of the Trust at January 1, 2003 by approximately $138,000 with a corresponding reduction in the equity investment balance. 5.The Trust did not properly record accrued interest income on loans made to Indeck Maine during the year ended December 31, 2003 and interim periods of 2003 and 2004 as required under GAAP.For the year ended December 31, 2003 and the three-month periods ending March 31, June 30 and September 30 of 2003, the estimated positiveimpact to the consolidated net results of the Trust as a result of the above adjustment, is approximately $104,000, $19,000, $20,000 and $19,000, respectively; with a corresponding increase to the recorded notes receivable balance.For the three-month periods ending March 31, June 30 and September 30 of 2004, the estimated positive impact to the consolidated net results of the Trust as a result of the above adjustment isapproximately $26,000, $33,000 and $34,000, respectively. 6.The Trust will change amounts reported in the Previously Issued Financial Statements relating to the recognition of earnings and losses from its 50% investment in Ridgewood Maine Hydro Partners, L.P. (“Maine Hydro”), which it accounts for using the equity method.Maine Hydro restated its financial statements for the year ended December 31, 2003 and its opening retained earnings as of January 1, 2003, primarily to correct for the recognition of asset impairments accruals. When taken together with other small adjustments, for the year ended December 31, 2003 and the three-month periods ending March 31, June 30 and September 30 of 2003, the estimated positive/(negative) impact to the consolidated net results of the Trust as a result of the above adjustments, are approximately ($720,000), $2,000, ($2,000) and $2,000, respectively, with a corresponding increase or decrease to the recorded equity investment balance.For the three-month periods ending March 31, June 30 and September 30 of 2004, the estimated positive/(negative) impact to the consolidated net results of the Trust as a result of the above adjustments are $10,000, ($68,000) and $121,000, respectively. 7.The Trust has determined that the irrigation service engines located in California, based on projected cash flows, should have been impaired in 2003. To correct its Previously Issued Financial Statements, the Trust will record an impairment expense of approximately $227,000, effective December 31, 2003, with an offsetting decrease in the recorded net book value of the engines. As a result of the impairment, depreciation expense for periods subsequent to the impairment is overstated. For the three-month periods ending March 31, June 30 and September 30 of 2004, the estimated decrease in depreciation expense and reduction in accumulated depreciation is approximately $16,000 per quarter. Management of the Trust has discussed with the Trust’s current independent registered public accounting firm the matters disclosed pursuant to Item 4.02(a) of this Current Report on Form 8-K and has notified its prior independent registered public accountants, Perelson Weiner LLP (“Perelson Weiner”) and PricewaterhouseCoopers LLP (“PwC”), of the contents of this Current Report on Form 8-K. Perelson Weiner issued an opinion in connection with the Previously Issued Financial Statements for the year ended December 31, 2003. The Trust’s current independent registered public accounting firm has not yet issued opinions in connection with any of the financial statements it has been engaged to audit. As soon as practical after the date of filing this Current Report on Form 8-K, the Trust intends to file with the SEC appropriate restated financial statements, management’s discussion and analysis and related information, including such financial statements and information relating to the quarterly, three, six and nine month periods, as appropriate, from the period ended March 31, 2003 through the period ended September 30, 2004 and for the year ended December 31, 2003. Disclosures About Forward-Looking Statements This Current Report on Form 8-K contains forward-looking statements within the safe harbor provisions of the Private Securities Litigation Reform Act of 1995. All statements, other than those that are purely historical, are forward-looking statements. Words such as “expect,” “anticipate,” “believe,” “estimate,” “intend,” “plan,” and similar expressions also identify forward-looking statements. Forward-looking statements include statements regarding expected materiality, the quantitative effects of the restatement and any anticipated conclusions of the Trust.Because these forward-looking statements involve risks and uncertainties, there are important factors that could cause the Trust’s actual results as well as its expectations on materiality, the restatement’s quantitative effects and the effectiveness of its disclosure controls and procedures to differ materially from those in the forward-looking statements. These factors include, without limitation, the risk that additional information may arise from the preparation of the Trust’s financial statements or other subsequent events that would require the Trust to make additional adjustments. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. RIDGEWOOD ELECTRIC POWER TRUST IV Date: October 10, 2007 By: /s/ JEFFREY H. STRASBERG Name: Jeffrey H. Strasberg Title: Executive Vice President and Chief Financial Officer
